UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 22, 2010 PIMI AGRO CLEANTECH, INC. (Exact name of registrant as specified in its charter) Delaware 333-158986 26-4684680 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 269 South Beverly Drive, Suite 1091 Beverly Hills, California 90212 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (310) 203-8278 Copies to: Jonathan R. Shechter, Esq. SHIBOLETH LLP 1 Penn Plaza, Suite 2527. New York, New York 10119 Phone: (212) 244-4111 Fax: (212) 563-7108 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE ITEM 8.01 OTHER EVENTS On October 22, 2010 Pimi Agro Cleantech, Inc., a Delaware corporation (the “Company”) received approval from the United States Environmental Protection Agency (the “EPA”) for its Spudefender™ product (the “Product”). The Product is now an approved registered product that can be used in the United States as a post-harvest sprout suppressor for stored potatoes. The Company is currently in the process of registering the Product in each state where the Product will be sold. The Company’s management believes that the registration of the Product is a significant accomplishment which will enable it to start selling Spudefender™, ultimately culminating in use of the Product on potatoes which will be delivered to consumers both nationally and internationally. The Company continues to be engaged in commercial trials for its other products: CitrusGuard™, SweetGuard™ and StorGuard™. ITEM9.01FINANCIAL STATEMENTS AND EXHIBITS a) Financial statements. Not applicable. (b) Pro forma financial information. Not applicable. (c) Exhibits. Exhibit Number Description Press release issued October 26, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pimi Agro Cleantech, Inc. Date: October 26, 2010 By: /s/Youval Saly Youval Saly ChiefExecutive Officer
